Exhibit 10.56

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement  (hereinafter this “Agreement”) dated as of May 30,
2002 (the “Effective Date”) by and between i-STAT CORPORATION, a Delaware
corporation having a place of business at 104 Windsor Center Drive, East
Windsor, New Jersey 08520 (the “Company”), and LORIN J. RANDALL, an individual
residing at 120 S. Wawaset Road, West Chester, Pennsylvania 19382 (“Employee”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company, all pursuant to the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, it is agreed as follows:

 

Section 1.  Definitions.  Unless otherwise defined herein, the following terms
shall have the following respective meanings:

 

“Benefit” means those benefits set forth in Section 3.3 hereof.

 

“Cause” means (i) any felony conviction or admission of guilt, (ii) any breach
or nonobservance by Employee of any material covenant set forth herein, (iii)
any willful, intentional or deliberate disobedience or neglect by Employee of
the lawful and reasonable orders or directions of the Chief Executive Officer of
the Company; provided, that the Chief Executive Officer of the Company has given
Employee written notice of such disobedience or neglect and Employee has failed
to cure such disobedience or neglect within a period reasonable under the
circumstances, or (iv) any willful or deliberate misconduct by employee that is
materially injurious to the Company.

 

“Change of Control” shall mean any of the following:

 

A.            An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term “person” is used for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of thirty percent (30%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change

 

--------------------------------------------------------------------------------


 

of Control has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as defined below) shall not constitute an acquisition which would
cause a Change of Control.   A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or trust forming a part thereof)
maintained by (x) the Company or (y) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company (a “Subsidiary”), (ii) the Company
or any Subsidiary, or (iii) any Person in connection with a Non-Control
Transaction (as defined below).

 

B.            The individuals who, as of the date immediately before any “Change
of Control” set forth in clauses A or C hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, further, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest.

 

C.            Approval by the stockholders of the Company of:

 

(i)         A merger, consolidation, or reorganization involving the Company,
unless:

 

(1)           The stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least a majority of
the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation, or
reorganization; and

 

(2)           The individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, or reorganization constitute at least a majority of the members
of the board of directors of the Surviving Corporation or corporation
Beneficially Owning, directly or indirectly, a majority of the voting securities
of the Surviving Corporation; and

 

(3)           No Person (other than the Company, any Subsidiary, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation, any Subsidiary, or any Person who, immediately prior
to such merger, consolidation or reorganization had Beneficial Ownership of
fifteen percent (15%) or more of the then outstanding Voting Securities) owns,
directly or indirectly, thirty percent (30%) or more of the combined voting
power of the Surviving Corporation’s then outstanding voting securities.

 

2

--------------------------------------------------------------------------------


 

(4)           A transaction described in the foregoing clauses (1) through (3)
shall herein be referred to as a “Non-Control Transaction”.

 

(ii)           A complete liquidation or dissolution of the Company; or

 

(iii)          A sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary).

 

D.            Notwithstanding the foregoing, a Change of Control shall not be
deemed to occur solely because (i) any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which by reducing the number of Voting Securities outstanding, increases the
proportional number of shares beneficially owned by the Subject Person;
provided, that if a Change of Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Company,
and after such acquisition by the Company, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities beneficially owned by the
Subject Person to a percentage sufficient to constitute a Change of Control,
then a Change of Control shall be deemed to have occurred; or (ii) the
acquisition of Voting Securities by holders of the Company’s Series D
Convertible Preferred Stock, par value $.10 per share.

 

“Common Stock” means the common stock of the Company, par value $.15 per share.

 

“Diminution in Responsibility” means a material diminution in Employee’s duties
or responsibilities or the assignment to Employee of duties which are materially
inconsistent with his duties as Senior Vice President and Chief Financial
Officer of the Company or which materially impair Employee’s ability to function
in his position; provided, however, that no Diminution in Responsibility shall
be deemed to have occurred solely as a result of the consummation by the Company
of a strategic corporate alliance, partnership or joint venture (in whatever
form) pursuant to which any substantial portion of the Company’s marketing and
sales activities, or research and development activities, or manufacturing
activities come under the control of any entity unaffiliated with the Company on
the Effective Date.

 

“Permanent Disability” means Employee’s inability to substantially perform his
duties and responsibilities hereunder by reason of any physical or mental
incapacity for a period of 180 consecutive days, or two or more periods of 90
consecutive days each in any 360-day period.

 

3

--------------------------------------------------------------------------------


 

Section 2.               Employment; Duties.

 

2.1           During the Term of Employment (as hereinafter defined), the
Company shall employ Employee, and Employee shall serve, as Senior Vice
President — Finance, Chief Financial Officer and Treasurer of the Company. 
Employee’s responsibilities shall include such functions and duties with respect
to the Company and its subsidiaries as the Chief Executive Officer or the Board
of Directors of the Company (the “Board”) shall determine and that are
consistent with the functions and duties of a chief financial officer of a
corporation of similar size and nature.

 

2.2           During the Term of Employment and excluding any periods of
vacation and sick leave to which Employee is entitled, (a) Employee shall devote
all of his business time to the business and affairs of the Company (except as
provided below) and shall use his best efforts to perform faithfully and
efficiently the responsibilities assigned to Employee, (b) Employee shall apply
his skill and experience to the performance of his duties in such employment,
and (c) Employee shall have no other employment.  During the Term of Employment,
it shall not be a violation of this Agreement for Employee to devote up to two
business days per calendar quarter to:  (i) serve as a director, officer or
trustee of any trade association or of any civic, educational or charitable
organization, (ii) with the prior consent of the Board, which shall not be
unreasonably withheld, serve as director of any corporation that does not
compete, directly or indirectly, with the Company, and (iii) manage his personal
investments (provided, that no such investment may exceed five percent (5%) of
the equity securities of any entity without the prior written approval of the
Board and further provided, that nothing herein shall limit any investment in an
entity whose primary purpose is not the day-to-day operation of a particular
business) and affairs.  Subject to the limitation in the preceding sentence, the
Company hereby consents to Employee serving as a member of the board of
directors of Point 5 Technologies, Inc., provided, that Point 5 Technologies,
Inc. does not engage in any business that is competitive with the Company’s
business.

 

Section 3.               Compensation And Benefits.

 

3.1           Base Salary.  During the Term of Employee’s employment hereunder,
the Company shall pay Employee a salary at the annual rate of Two Hundred
Fifty-Seven Thousand Two Hundred Fifty dollars ($257,250) or such greater amount
as the Company’s Board of Directors may from time to time establish pursuant to
the terms hereof (the “Base Salary”).  Such Base Salary shall be reviewed
annually and may be increased, but not decreased, by the Board of Directors of
the Company in its sole discretion. The Base Salary shall be payable in
accordance with the Company’s customary payroll practices for its senior
management personnel.

 

3.2           Bonus.

 

(a)           Signing Bonus.  On the Effective Date, the Company will award to
Employee Ten Thousand (10,000) shares of Common Stock, pursuant to the Company’s
Equity Incentive Plan, as amended (the “Incentive Plan”), which shall not be
subject to forfeiture by Employee or repurchase by Company under any
circumstances.

 

4

--------------------------------------------------------------------------------


 

This award will be evidenced by an agreement in customary form for grants of
Common Stock to executive officers under the Incentive Plan, consistent with the
terms and conditions of this Agreement.

 

(b)           Performance Bonus.  During the term of Employee’s employment
hereunder, Employee shall be eligible to participate in the Company’s Annual
Incentive Program (the “AIP”). For each fiscal year of the Company ending during
the Employment Term (as hereinafter defined), Employee shall receive a bonus
equal to not less than (i) 7.5% of the Base Salary in cash, and options under
the Incentive Plan (“Performance Bonus Options”) to purchase not less than 5,000
shares of Common Stock of the Company (“Shares”), for achieving the Minimum
Level under the AIP; (ii) 15.0% of the Base Salary in cash, and Performance
Bonus Options to purchase not less than 10,000 Shares, for achieving the Target
Level under the AIP; and (iii) 22.5% of the Base Salary in cash, and Performance
Bonus Options to purchase not less than 15,000 Shares, for achieving the Maximum
Level under the AIP (collectively, the “Bonus”). Employee recognizes that the
Board of Directors of the Company reserves the right to amend or terminate the
AIP at any time, in which case the Company shall substitute therefor such other
benefits and programs as shall provide Employee with a substantially equivalent
opportunity to derive substantially equivalent rewards for performance.

 

3.3           Benefits.

 

(a)           Benefit Plans. During the Employment Term, Employee may
participate, on the same basis and subject to the same qualifications as other
senior management personnel of the Company, in any benefit plans and policies in
effect with respect to senior management personnel of the Company.

 

(b)           Reimbursement of Expenses. During the Employment Term, Company
shall pay or promptly reimburse Employee, upon submission of proper invoices in
accordance with the Company’s normal procedures, for all reasonable
out-of-pocket business, entertainment and travel expenses incurred by Employee
in the performance of his duties hereunder.

 

(c)           Vacation. During the Employment Term, Employee shall be entitled
to vacations in accordance with the policies of the Company applicable to senior
management personnel from time to time.

 

(d)           Post-Retirement Benefits. Employee shall be entitled to any
post-retirement benefits generally made available to the Company’s senior
management personnel.

 

(e)           Withholding. The Company shall be entitled to withhold from
amounts payable or benefits accorded to Employee under this Agreement all
federal, state and local income, employment and other taxes, as and in such
amounts as may be required by applicable law.

 

5

--------------------------------------------------------------------------------


 

3.4           Stock Options.

 

(a)           Initial Grant.  On or prior to the date hereof, the Company shall
grant to Employee an option (the “Initial Stock Option”) to purchase Twenty-Five
Thousand (25,000) shares of Common Stock at an exercise price of $5.08 per share
pursuant to the terms of the Incentive Plan.  The Initial Stock Option shall
become exercisable over a five-year term with respect to 20% of such shares on
each anniversary of the date of grant.

 

(b)           Strategic Incentive Program Grant.   The Company shall grant to
Employee an option (the “SIP Option”) to purchase Sixty Thousand (60,000) shares
of Common Stock at an exercise price per share to be determined on the date of
grant pursuant to the terms of the Incentive Plan.  The SIP Option shall become
exercisable in full on the seventh anniversary of the date of grant.

 

(c)           Accelerated Vesting of SIP Options.  Subject to Employee’s
satisfactory achievement of certain performance criteria, as determined by the
Chief Executive Officer and approved by the Board of Directors, consistent with
Employee’s duties and responsibilities, the SIP Option shall become exercisable
with respect to (i) 20,000 shares on June 30, 2003, (ii) 20,000 shares on June
30, 2004, and (iii) all remaining shares on December 31, 2004.

 

(d)           Accelerated Vesting of Options Due to Termination of Employment or
Change of Control.  Notwithstanding Sections 3.2(b), 3.4(a), 3.4(b) and 3.4(c)
hereof, the Performance Bonus Options, Initial Stock Option and the SIP Option
shall automatically become fully exercisable upon the earlier to occur of (i) a
Change of Control, (ii) the termination by Employee of his employment with the
Company for Good Reason (as hereinafter defined), or (iii) the termination of
Employee’s employment without Cause pursuant to Section 5(d)(iii) hereof.

 

(e)           Option Agreements.  The Performance Bonus Options, the Initial
Stock Option and the SIP Option shall be evidenced by agreements in customary
form for grants of stock options under the Incentive Plan to executive officers
of the Company, consistent with the terms and conditions of this Agreement.

 

3.5           Relocation.

 

(a)           Reimbursement.  The Company shall reimburse Employee up to
Sixty-five Thousand dollars ($65,000) for the cost of relocating Employee’s
household to the East Windsor, New Jersey area, including but not limited to the
cost of transportation of household goods, farm equipment and animals and real
estate sales commissions and related expenses (the “Relocation Costs”);
provided, that such relocation shall be completed within twenty-four (24) months
after the Effective Date.

 

6

--------------------------------------------------------------------------------


 

(b)           Withholding.  The Company shall, in accordance with its normal
policies and procedures for the payment of withholding tax, pay to the Internal
Revenue Service and the appropriate state and local revenue authorities
(collectively, the “Tax Authorities”), on behalf of Employee, an amount equal to
the federal (including, without limitation, Medicare taxes), state and local
income taxes (the foregoing taxes are hereinafter collectively referred to as
“Income Taxes”) required to be withheld in connection with payment of the
Relocation Costs.

 

(c)           Gross-Up.  To the extent that, as a result of the payment of all
or any portion of the Relocation Costs to Employee by the Company as provided in
this Section 3.5, Employee is obligated to pay any income, payroll or other
taxes to the Tax Authorities, the Company shall pay to Employee, or on behalf of
Employee, as the case may be, the sum of (i) all Income Taxes due by Employee as
a result of reimbursement of the Relocation Costs, plus (ii) an amount equal to
any and all Income Taxes paid or required to be paid with respect to the receipt
of the amount set forth in clause (i) above (including, without limitation, any
taxes on such additional amount). It is the intention of the parties hereto that
the Company will pay on behalf of Employee any withholding tax due in connection
with reimbursement of the Relocation Costs and that the Company will pay to
Employee any out-of-pocket tax liability Employee experiences in connection with
reimbursement of the Relocation Costs. Any amounts payable by the Company to
Employee pursuant to this Section 3.5(c) shall be paid no later than five (5)
business days before Employee is obligated to pay any taxes to the Tax
Authorities.

 

(d)           Temporary Living.  The Company shall provide a furnished apartment
for Employee’s use, including utilities, in the East Windsor, New Jersey area
until Employee’s relocation is complete, but in no event after May 30, 2004.

 

3.6           Term.  This Agreement shall remain in full force and effect for an
initial period of four (4) years from the Effective Date (the “Employment Term”)
and the Employment Term shall be automatically extended for additional one-year
periods thereafter (each a “Renewal Period”) unless Employee notifies the Board
of Directors or the Board of Directors notifies Employee that the notifying
party does not desire to extend such Employment Term at least ninety (90) days
prior to the end of the expiration of the Employment Term.  Employee’s
employment hereunder shall be coterminous with the Employment Term, unless
sooner terminated as provided in Section 5 hereof.

 

Section 4.               Representations And Warranties By Employee And The
Company.

 

4.1           Employee hereby represents and warrants to the Company as follows:

 

(a)           The performance by Employee of his duties and other obligations
hereunder will not conflict with or constitute a default under (whether
immediately, upon the giving of notice or lapse of time or both) any prior
employment agreement, contract, or other instrument to which is a party or by
which he is bound.

 

7

--------------------------------------------------------------------------------


 

(b)           Employee has the right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Employee enforceable against him in accordance with its terms.

 

4.2           The Company hereby represents and warrants to Employee as follows:

 

(a)           The Company is duly organized, validly existing and in good
standing under the laws of the State of Delaware, with all requisite corporate
power and authority to own its properties and conduct its business in the manner
presently contemplated.

 

(b)           The Company has full power and authority to enter into this
Agreement and to incur and perform its obligations hereunder.

 

(c)           The execution, delivery and performance by the Company of this
Agreement does not and will not conflict with or result in a breach or violation
of or constitute a default under (whether immediately, upon the giving of notice
or lapse of time or both) the certificate of incorporation or by-laws of the
Company, or any agreement or instrument to which the Company is a party or by
which the Company or any of its properties may be bound or affected.

 

Section 5.               Termination.  Employee’s employment hereunder will
begin on the Effective Date and shall continue until terminated upon the first
to occur of the following events:

 

(a)           Death or Permanent Disability of Employee.  The Company may, at
its option, terminate Employee’s employment for Permanent Disability (as herein
defined). In the event of termination for death or disability, Employee or his
designated beneficiary shall be entitled to termination benefits pursuant to
Section 5(d) hereof.

 

(b)           Termination by the Company for Cause.  In the event of termination
by the Company pursuant to this Section 5(b), the Company shall have no further
obligations to Employee under this Agreement other than to (i) pay Employee’s
then current Base Salary through the effective date of termination, and (ii)
subject to the terms hereof, pay or provide any benefits which may be due to
Employee.

 

(c)           Termination by Employee for Good Reason.  In the event of
termination by Employee for Good Reason (as defined below) pursuant to this
Section 5(c), (i) all unvested options granted to Employee shall vest
immediately as of the date of such termination, (ii) within five (5) days
following the date of such termination, the Company shall pay Employee his
target annual bonus for the current fiscal year on a pro rata basis
corresponding to the date of termination, and (iii) continue to pay Employee

 

8

--------------------------------------------------------------------------------


 

monthly compensation equal to one-twelfth of Employee’s then current Base Salary
plus annual target bonus for a period of eighteen (18) months following the date
of termination.  Employee’s right to terminate his employment pursuant to this
Section 5(c) shall not be affected by his incapacity due to Permanent
Disability.  The following actions or omissions by the Company shall constitute
“Good Reason”:

 

(A)          If a Diminution of Responsibility occurs, Employee may, at his sole
option by providing written notice to the Company within sixty (60) days
following such Diminution of Responsibility, deem such Diminution of
Responsibility to be “Good Reason” under this Section 5(c); or

 

(B)           The failure of the Company to obtain an agreement, satisfactory to
Employee, from any successor or assignee of all or substantially all of the
Company’s business, to assume the Company’s obligations to Employee under this
Agreement.

 

(d)           Termination by the Company without Cause.

 

(i)         The Company shall give Employee not less than thirty (30) days prior
written notice of the termination of his employment without Cause and the
Company shall have the option of terminating Employee’s duties and
responsibilities prior to the expiration of the thirty-day notice period subject
to payment on or prior to the date of such termination by the Company of
Employee’s then current Base Salary for the remainder of the notice period and
his target annual bonus for the current fiscal year on a pro rata basis
corresponding to the date of termination.

 

(ii)        If such termination shall occur, the Company shall continue to pay
Employee monthly compensation equal to one-twelfth of Employee’s then current
Base Salary plus annual target bonus for a period of twelve (12) months
following the date of termination.

 

(iii)       If such termination shall occur within the eighteen (18) month
period following a Change of Control, then in lieu of amounts due under
paragraph (ii) above, the Company shall (A) pay Employee his target annual bonus
for the current fiscal year on a pro rata basis corresponding to the date of
termination, (B) continue to pay Employee monthly compensation equal to
one-twelfth of Employee’s then current Base Salary plus annual target bonus for
a period of eighteen (18) months following the date of termination and (C)
immediately accelerate the exercisability of all unvested stock options granted
to Employee to purchase Common Stock as of the date of such termination.

 

(e)           Termination by Employee without Good Reason.  In the event
Employee wishes to resign without Good Reason, he shall give not less than
thirty (30) days prior written notice of such resignation and the Company shall
have the option of terminating Employee’s duties and responsibilities at any
time prior to Employee’s

 

9

--------------------------------------------------------------------------------


 

proposed termination date, subject to payment by the Company to Employee of the
lesser of (i) Employee’s then current Base Salary for a thirty (30) day period,
or (ii) such portion of the period remaining under the notice given by Employee.

 

(f)            Termination Due to Non-Renewal of Agreement by the Company.  In
the event the Company notifies Employee under Section 3.6 that it shall not
renew this Agreement for any Renewal Period, Employee shall be entitled to
monthly compensation equal to one-twelfth of Employee’s then current Base Salary
plus annual target bonus for a period of twelve (12) months following the end of
the Employment Term.

 

Section 6.               Change Of Control.  Notwithstanding anything contained
in this Agreement to the contrary, if Employee’s employment is terminated by the
Company, other than for Cause, prior to a Change of Control and such termination
(i) was at the request of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Change of Control and who effectuates a
Change of Control (a “Third Party”), or (ii) otherwise occurred as a condition
to, or in connection with or anticipation of, a Change of Control which actually
occurs, then for all purposes of this Agreement, the date of the Change of
Control with respect to Employee shall mean the date immediately prior to the
date of such termination of Employee’s employment and shall entitle Employee to
the benefits provided under Section 5(c) of this Agreement as though the
termination of Employee’s employment was for Good Reason.

 

Section 7.               Federal Excise Tax.

 

7.1           General Rule.  Employee’s payments and benefits under this
Agreement and all other arrangements or programs related thereto shall not, in
the aggregate, exceed the maximum amount that may be paid to Employee without
triggering golden parachute penalties under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and the provisions related thereto with
respect to such payments.  If Employee’s benefits must be cut back to avoid
triggering such penalties, Employee’s benefits will be cut back in the priority
order Employee designates or, if Employee fails to promptly designate an order,
in the priority order designated by the Company.  If an amount in excess of the
limit set forth in this Section is paid to Employee, Employee must repay the
excess amount to the Company upon demand, with interest at the rate provided in
Code Section 1274(b)(2)(B).  Employee and the Company agree to cooperate with
each other reasonably in connection with any administrative or judicial
proceedings concerning the existence or amount of golden parachute penalties on
payments or benefits Employee receives.

 

7.2           Exception.  Section 7.1 shall apply only if it increases the net
amount Employee would realize from payments and benefits subject to Section 7.1,
after payment of income and excise taxes by Employee on such payments and
benefits.

 

10

--------------------------------------------------------------------------------


 

7.3           Determinations.  The determination of whether the golden parachute
penalties under Code Section 280G and the provisions related thereto shall be
made by counsel chosen by Employee and reasonably acceptable to the Company. All
other determinations needed to apply this Section 7 shall be made in good faith
by the Company’s independent auditors.

 

Section 8.               Extended Medical And Dental Benefits.  In the event of
the termination of Employee’s employment under Sections 5(a), 5(c) or 5(d) of
this Agreement, and at Employee’s election, Employee and Employee’s dependents
shall continue to receive the Company’s standard employee medical and dental
benefits at the Company’s expense under such plans for (i) twelve (12) months
for termination under Sections 5(a), or 5(d)(i) or 5(d)(ii) hereof, or (ii)
eighteen (18) months for termination under Section 5(c) or Section 5(d)(iii)
hereof.  Notwithstanding the foregoing, in the event Employee becomes covered or
eligible to be covered as a primary insured (that is, not as a beneficiary under
a spouse’s plan) under another employer’s group health plan during the extended
benefit periods provided for herein, Employee shall promptly notify the Company
and the Company shall have no further obligation to provide group health
benefits for Employee and any dependents.

 

Section 9.               Confidentiality Agreement.  Employee agrees to execute
an Employee Confidentiality and Invention Agreement with the Company, in a form
customarily employed by the Company, which provides for standard
non-solicitation and non-competition covenants covering a period of twelve (12)
months after Employee ceases to be employed by the Company for any reason or no
reason.

 

Section 10.             Release Of Claims.  The Company may condition payment of
the cash termination benefits described in Sections 5(a), 5(c) or 5(d) of this
Agreement upon the delivery by Employee of a signed release of claims in a form
customarily employed by the Company; provided, however, that Employee shall not
be required to release any rights Employee may have to be indemnified by the
Company under Section 11.5 of this Agreement or the certificate of incorporation
or by-laws of the Company.

 

Section 11.             General.

 

11.1               Notices.  Any notice or other communication under this
Agreement shall be in writing and shall be deemed to have been given:  (i) upon
delivery when delivered personally; (ii) the next business day after being sent
by Federal Express or similar overnight delivery prepaid; or (iii) three (3)
days after being mailed via registered or certified mail, postage prepaid,
return receipt requested, to either party at the address set forth in the
preamble of this Agreement, or to such other address as such party shall give by
notice hereunder to the other party.

 

11.2               Severability of Provisions.  If any provision of this
Agreement shall be declared by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, such provision shall
be interpreted so as to remain

 

11

--------------------------------------------------------------------------------


 

enforceable to the maximum extent permissible consistent with applicable law and
the remaining conditions and provisions or portions thereof shall nevertheless
remain in full force and effect and enforceable to the extent they are valid,
legal and enforceable, and no provision shall be deemed dependent upon any other
covenant or provision unless so expressed herein.

 

11.3               Binding Effect.  This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns and the
Company shall require any successors and assigns to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.

 

11.4               Entire Agreement Modification. This Agreement and the
exhibits attached hereto contains the entire agreement of the parties relating
to the subject matter hereof, and any prior agreements or understandings between
the parties hereto which are not set forth herein are hereby superceded.  No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.

 

11.5               Indemnification.  The Company and Employee shall execute an
indemnification agreement in the form attached hereto as Exhibit A.

 

11.6               Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey
without regard to principles of conflict of laws.

 

11.7               Headings.  The headings of paragraphs are inserted for
convenience and shall not affect any interpretation of this Agreement.

 

11.8               Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above written.

 

 

LORIN J. RANDALL

 

 

 

 

 

/s/ Lorin J. Randall

 

 

Lorin J. Randall

 

 

 

 

 

i-STAT CORPORATION

 

 

 

 

 

/s/ William P. Moffitt

 

 

William P. Moffitt

 

President and Chief Executive Officer

 

13

--------------------------------------------------------------------------------